UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 712 U.S. Highway 1, Suite #200, North Palm Beach, Florida 33408 USA (Address of principal executive offices) (561) 227-2727 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 31,767,812 shares issued and outstanding as of August 14, 2013. EXPLANATORY NOTE This amendment Number 2 on Form 10-Q/A amends the Quarterly Report on Form 10-Q/A Amendment Number 1 for the quarter ended June 30, 2013, which the Registrant previously filed with the Securities and Exchange Commission (SEC) on March 3, 2014. The Registrant is filing the amendment for the purpose of providing additional disclosures and restatement tables. Note 1 (f) Financial Instruments and Note 4(a) Covertible Notes Payable – February 21, 2013 Consolidated Convertible Notes are the only sections that are being amended by this Amendment 2. This Amendment No. 2 does not reflect events occurring after the original filing date of the June 30, 2013 Form 10-Q on August 19, 2013 and Form 10-K/A on January 30, 2014 and does not modify or update those disclosures affected by subsequent events, except as specifically referenced herein with respect to the restatement. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the June 30, 2013 Form 10-Q. Accordingly this Amendment No. 2 should be read in conjunction with the June 30, 2013 Form 10-Q, the June 30, 2013 Form 10-Q/A Amendment 1 and the Company’s filings with the SEC subsequent to the filing of the March 31, 2013 Form 10-K that was filed on July 15, 2013, the March 31, 2013 Form 10-K/A Amendment 1 that was filed on January 30, 2014 and the March 31, 2013 Form 10-K/A Amendment 2 that was filed on June 24 , 2014. 2 PART I – FINANCIAL INFORMATION ITEM 1. – CONDENSED FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET (RESTATED) June 30, 2013 March 31, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts of$13,215 and $16,007 ` atJune 30, 2013 and March 31, 2013, respectively Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Short-term bridge loans payable Convertible notes payable Non-convertible notes payable Loans payable to related parties TOTAL CURRENT LIABILITIES NON-CURRENT NOTES PAYABLE Convertible notes payable Less: Discount on convertible notes payable ) ) CONVERTIBLE NOTES PAYABLE - NET OF CURRENT PORTION STOCKHOLDERS' (DEFICIT): Series Aand A-1 convertible preferred stock par value $0.00001 per share, 20,000,000 shares authorized, 9,000,051 shares issued and outstanding at June 30, 2013 and March 31, 2013, respectively 90 90 Common stock, par value $0.00001, 20,000,000,000 shares authorized and 24,675,773 and 18,414,546 shares issued and outstanding at June 30, 2013 and March 31, 2013, respectively Additional paid-in capital Deficit accumulated ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements 3 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (RESTATED) Three Three Months Ended Months Ended June 30, June 30, (Unaudited) (Unaudited) REVENUES: Net revenues $ $ Product and shipping costs ) ) GROSS PROFIT OPERATING EXPENSES: Salaries, taxes and employee benefits Marketing and promotion ) Consulting fees Professional and legal fees Travel and entertainment Product development costs - Stock compensation expense - Other operating expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Derivative income (expense) - Interest and other financing costs Total Other Income (LOSS)/INCOME BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - - NET (LOSS)/INCOME $ ) $ Basic (loss)/income per common share $ ) $ Diluted (loss)/income per common share $ ) $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying notes to condensed consolidated financial statements 4 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (RESTATED) Three Months Three Months Ended Ended June 30, June 30, (Unaudited) (Unaudited) CASH FLOWS (USED) IN OPERATING ACTIVITIES: Net (loss)/income $ ) $ Adjustment to reconcile net (loss)/income to net cash used in operating activities: Depreciation and amortization Compensatory stock and warrants - Issuancce of convertible notes for past due services - Bad debt expense ) - Derivative expense/(income) - ) Fair value adjustment of convertible note ) ) Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Inventories Deferred revenue - ) Accounts payable and accrued liabilities Net cash (used) in operating activities ) ) CASH FLOWS (USED) IN INVESTING ACTIVITIES: Purchase of equipment ) - Net cash (used) in investing activities ) - CASH FLOWS PROVIDEDBY FINANCING ACTIVITIES: Proceeds from convertible notes payable - Proceeds from short-term bridge loans payable - Other costs of financing ) - Net cash provided by financing activities NET INCREASE/(DECREASE) IN CASHAND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying notes to condensed consolidated financial statements 5 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED JUNE 30, 2013 (Unaudited) Note 1.Organization, Basis of Presentation and Significant Accounting Policies (a)Organization: Attitude Drinks Incorporated, a Delaware corporation, and subsidiary (“the Company”) is engaged in the development and sale of functional beverages, primarily in the United States. Attitude Drinks Incorporated (“Attitude” “We” or the “Company”) was formed in Delaware on May 10, 1988 under the name of International Sportfest, Inc.In January 1994, the Company acquired 100% of the issued and outstanding common stock of Pride Management Services PLC ("PMS").PMS was a holding company of six subsidiaries in the United Kingdom engaged in the leasing of motor vehicles throughout the United Kingdom.Simultaneously with the acquisition of PMS, we changed our name to Pride, Inc.On October 1, 1999, the Company acquired all of the issued and outstanding stock of Mason Hill & Co. and changed its name to Mason Hill Holdings, Inc. During the quarter ended June 30, 2001, the operating subsidiary, Mason Hill & Co., was liquidated by the Securities Investors Protection Corporation.As a result, the Company became a shell corporation whose principal business was to locate and consummate a merger with an ongoing business. On September 19, 2007, the Company acquired Attitude Drink Company, Inc., a Delaware corporation (“ADCI”), under an Agreement and Plan of Merger (“Merger Agreement”) among Mason Hill Holdings, Inc. (“MHHI”) and ADCI.Pursuant to the Merger Agreement, each share of ADCI common stock was converted into 40 shares of Company common stock resulting in the issuance of 4,000,000 shares of Company common stock.The acquisition was accounted for as a reverse merger (recapitalization) with ADCI deemed to be the accounting acquirer, and the Company deemed to be the legal acquirer.Accordingly, the financial information presented in the financial statements is that of ADCI as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value. The basis of the assets, liabilities and retained earnings of ADCI, the accounting acquirer, has been carried over in the recapitalization.On September 30, 2007, the Company changed its name to Attitude Drinks Incorporated.Its wholly owned subsidiary, ADCI, was incorporated in Delaware on June18, 2007. Our principal executive offices are located at 712 U. S. Highway 1, Suite #200, North Palm Beach, Florida 33408.The telephone number is 561-227-2727.Our company’s common stock shares (OTCBB:ATTD) began trading June 2008. The Company's fiscal year end is March31.Its plan of operation during the next twelve months is to focus on the non-alcoholic single serving beverage business, developing and marketing products in two fast growing segments: sports recovery and functional dairy. We implemented a 1-for-500 reverse stock split on July 1, 2013.This change occurred before the release of our June 30, 2013 financial statements, and we have restated all applicable financial data for this reverse stock split for both June 30, 2013 and June 30, 2012. (b)Basis of Presentation/Going Concern: In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements of the Company contain all adjustments necessary to present fairly the Company’s financial position as of June 30, 2013 and 2012 and the results of its operations and cash flows for the three month periods ended June 30, 2013 and 2012.The significant accounting policies followed by the Company are set forth in Note 3 to the Company’s consolidated financial statements included in its Annual Report on Form 10-K for the year ended March 31, 2013, which is incorporated herein by reference.Specific reference is made to that report for a description of the Company’s securities and the notes to consolidated financial statements included therein.The accompanying unaudited interim financial statements have been prepared in accordance with instructions to Form 10-Q and therefore do not include all information and footnotes required by accounting principles generally accepted in the United States of America ("U.S. GAAP"). 6 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (b)Basis of Presentation/Going Concern (continued): The results of operations for the three month period ended June 30, 2013 are not necessarily indicative of the results to be expected for the full year. The Company’s consolidated financial statements include the accounts of Attitude Drinks Incorporated and its wholly-owned subsidiary, Attitude Drink Company, Inc.All material intercompany balances and transactions have been eliminated. The accompanying financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying financial statements, the Company had insignificant revenues for the three month period ended June 30, 2013, a working capital deficit of $12,031,100 as of June 30, 2013 and has incurred losses to date resulting in an accumulated deficit of $31,846,925, including derivative income and expense. These factors create substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and pay its liabilities when they come due.Management’s plan includes obtaining additional funds by debt and/or equity financings; however, there is no assurance of additional funding being available. (c)Inventories: Inventories, as estimated by management, currently consist of finished goods and are stated at the lower of cost on the first in, first-out method or market.The inventory is comprised of the following: June 30, 2013 March 31, 2013 (unaudited) Finished goods $ $ Total inventories $ $ (d)Prepaid expenses: Prepaid expenses of $26,732 consist mainly of prepaid insurance of $13,615 and prepayment of pre-mix ingredients and labels of $10,451 for the next inventory production run in August, 2013 and other small prepaid expenses of $2,666. (e)Trademarks: Trademarks consist of costs associated with the acquisition and development of certain trademarks.Trademarks, when acquired, will be amortized using the straight-line method over 15 years.Amortization of trademarks for the three months ended June 30, 2013 was $192. 7 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (f) Financial Instruments: Financial instruments, as defined in the FASB Accounting Standards Codification, consist of cash, evidence of ownership in an entity, and contracts that both (i) impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity, and (ii) conveys to that second entity a contractual right (a) to receive cash or another financial instrument from the first entity, or (b) to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, our financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, notes payable, derivative financial instruments and convertible debtthat we have concluded that some of these items are more akin to debt than equity.We carry cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities at historical costs; their respective estimated fair values approximate carrying values due to their current nature. Derivative financial instruments, as defined in the FASB Accounting Standards Codification, consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement. Derivative financial instruments may be free-standing or embedded in other financial instruments. Further, prior to February 21, 2013, derivative financial instruments were measured at fair value and recorded as liabilities or, in rare instances, assets. Fair value represents the price at which the property would change hands between a hypothetical willing and able buyer and a hypothetical willing and able seller acting at arm’s length in an open and unrestricted market, when neither is under compulsion to buy or sell and when both have reasonable knowledge of the relevant facts. We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. As required by the FASB Accounting Standards Codification, these instruments, prior to February 21, 2013, were required to be carried as derivative liabilities, at fair value, in our financial statements as we were allowed to elect fair value measurement of the hybrid financial instruments, on a case-by-case basis, rather than bifurcate the derivative.We believed that fair value measurement of the various hybrid convertible promissory notes financing arrangements prior to February 21, 2013, provided a more meaningful presentation of that financial instrument. At February 21, 2013, the Company consolidated all previous outstanding notes into a new consolidated note per debt holder as well as exchanged all applicable warrants through the issuance of new convertible notes. The language of the new convertible notes payable was changed which, based on input from an outside new valuation firm, required a new accounting treatment in which the embedded derivatives are separated from the debt host and recorded as derivative liabilities at fair value. These derivative liabilities will need to be marked-to market each quarter with the change in fair value recorded in the profit/loss statement. We used a lattice model that values the convertible notes based on a probability weighted scenario model and future projections of the various potential outcomes.In sum, all embedded derivatives were bundled and valued as a single, compound embedded derivative, bifurcated from the debt host and treated as a liability. The table below reflects the changes made for each applicable line in the Balance Sheet and Statement of Operations for the restatements needed to correct the use of the wrong interest and conversion rates for the months of April through June, 2013 as well as the change to the new lattice valuation model. 8 Note 1. Organization, Basis of Presentation and Significant Accounting Policies (Continued): (f)Financial Instruments (continued): 6/30/2013 CHANGES IN FINANCIAL STATEMENTS 6/30/2013 Form 10-Q Form 10-Q Amendment 1 Variance Balance Sheet: CURRENT LIABILITES: Accrued liabilities 5,064,490 5,064,486 4 (A) Derivative liabilities 1 4,795,280 (4,795,279 ) (A) Convertible notes payable 46,250 212,000 (165,750 ) (A) TOTAL CURRENT LIABILIITES 7,198,624 12,159,649 (4,961,025 ) NON-CURRENT LIABILITIES: Convertible notes payable 9,454,926 5,398,135 4,056,791 (A)&(B) Less: Discount on convertible notes payable - (4,475,558 ) 4,475,558 (A) CONVERTIBLE NOTES PAYABLE-NET OF CURRENT PORTION 9,454,926 922,577 8,532,349 STOCKHOLDERS' DEFICIT: Additional paid-in capital 19,191,596 18,934,315 257,281 (A)&(B) Deficit accumulated (35,675,530 ) (31,846,925 ) (3,828,605 ) (A)&(B) TOTAL STOCKHOLDERS' (DEFICIT) (16,483,597 ) (12,912,273 ) (3,571,324 ) Statement of Operations: OTHER INCOME (EXPENSE): Derivative income (expense) (121,749 ) - (121,749 ) (A)&(B) Interest and other fiancina costs 210,915 129,116 81,799 (A)&(B) Total Other Income (Expense) 89,166 129,116 (39,950 ) LOSS BEFORE PROVISION FOR INCOME TAXES (345,046 ) (305,096 ) (39,950 ) (A)&(B) NET LOSS (345,046 ) (305,096 ) (39,950 ) (A)&(B) (A) Change to new valuation lattice model for consolidated convertible notes payable as of February 21, 2013 (B) Corrections for use of incorrect interest and conversion ratesfor notes payable liability calculations Fair Value of Financial Instruments - Our financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses. We believe that the carrying amounts of the financial instruments approximate their respective current fair values due to their relatively short maturities. 9 Note 1. Organization, Basis of Presentation and Significant Accounting Policies (Continued): (f) Financial Instruments (continued): Pursuant to the requirements of the Fair Value Measurements and Disclosures Topic of the FASB Codification, the Company’s financial assets and liabilities measured at fair value on a recurring basis are classified and disclosed in one of the following three categories: Level 1: Financial instruments with unadjusted quoted prices listed on active market exchanges. Level 2: Financial instruments lacking unadjusted, quoted prices from active market exchanges, including over the counter traded financial instruments. The prices for the financial instruments are determined using prices for recently traded financial instruments with similar underlying terms as well as directly or indirectly observable inputs, such as interest rates and yield curves that are observable at commonly quoted intervals. Level 3: Financial instruments that are not actively traded on a market exchange. This category includes situations where there is little, if any, market activity for the financial instrument. The prices are determined using significant unobservable inputs or valuation techniques. All cash and cash equivalents are considered Level 1 measurements for all periods presented. We do not have any financial instruments classified as Level 2. We have recorded a conversion feature liability in regards to a convertible note issued for the period ended June 30, 2013, which is Level 3 andfurther described below in note 4. The Company carries cash and cash equivalents, inventory, and accounts payable and accrued expense at historical cost which approximates the fair value because of the short-term nature of these instruments. (g)(Loss)/Income Per Common Share: The basic (loss)/income per common share is computed by dividing the (loss)/incomeapplicable to common stockholders by the weighted average number of common shares outstanding during the reporting period. Diluted(loss) per common share is computed similar to basic (loss) per common share, but diluted income per common share includes dilutive common stock equivalents, using the treasury stock method, and assumes that the convertible debt instruments were converted into common stock upon issuance, if dilutive. For the three months ended June 30, 2013, potential common shares arising from the Company’s stock warrants, stock options and convertible debt and preferred stock amounting to 231,709,797 shares were included in the computation of diluted income per share. (h)Recent Accounting Pronouncements Applicable to the Company: In December 2011, the Financial Accounting Standards Board issued an Accounting Standards Update (“ASU”) that provides amendments for disclosures about offsetting assets and liabilities. The amendments require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This scope would include derivatives, sale and repurchase agreements and reverse sale and repurchase agreements, securities borrowing and securities lending arrangements. The amendments are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Disclosures required by the amendments should be provided retrospectively for all comparative periods presented. For the Company, the amendment is effective for fiscal year 2014. The Company is currently evaluating the impact these amendments may have on its disclosures. 10 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (h)Recent Accounting Pronouncements Applicable to the Company (continued): In June 2011, the Financial Accounting Standards Board issued an ASU that provides amendments on the presentation of comprehensive income. The amendments require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income and the total of comprehensive income. The amendments do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments do not change the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, with one amount shown for the aggregate income tax expense or benefit related to the total of other comprehensive income items. In both cases, the tax effect for each component must be disclosed in the notes to the financial statements or presented in the statement in which other comprehensive income is presented. The amendments do not affect how earnings per share is calculated or presented. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and should be applied retrospectively. For the Company, the amendment is effective for fiscal 2013. The effect of adoption did not have any impact on the Company as the Company’s current presentation of comprehensive income follows the two-statement approach. In October, 2012, the Financial Accounting Standards Board issued an ASU that contained amendments that affect a wide variety of topics in the Codification and represent changes to clarify the Codifications, correct unintended application of guidance or make minor improvements to the Codification that are not expected to have a significant effect on current accounting practice or create a significant administrative cost to most entities.These amendments will be effective for fiscal periods beginning after December 15, 2012.The effect of adoption will have a minimum impact on the Company. In January, 2013, the Financial Accounting Standards Board issued an ASU that contained amendments to apply to derivatives accounted for in accordance with Topic 815, Derivative and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement.These amendments should be applied for fiscal years beginning on or after January 1, 2013 and interim periods within those annual periods.The Company is currently evaluating the impact these amendments may have on its disclosures. In February, 2013, the Financial Accounting Standard Board issued an ASU that contained amendments that provide guidance for the recognition, measurement and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation is fixed at the reporting date.Examples of obligations within the scope of this ASU include debt arrangements, other contractual obligations and settled litigation and judicial rulings.These amendments will be effective for fiscal periods and interim periods within those years beginning after December 15, 2013.The Company is currently evaluating the impact these amendments may have on its disclosures. 11 Note 2.Accrued Liabilities: Accrued liabilities consist of the following: June 30, 2013 March 31, 2013 (unaudited) Accrued payroll and related taxes $ $ Accrued marketing program costs Accrued professional fees Accrued interest Accrued board of directors' fees Other expenses Total $ $ Note 3.Short-term Bridge Loans: Summary of short-term bridge loan balances is as follows: June 30, 2013 March 31, 2013 (Unaudited) April 14, 2008 (a) $ $ August 5, 2008(b) Total $ $ April 14, 2008 financing: (a)On April 14, 2008, the Company entered into a financing arrangement that provided for the issuance of a $60,000 face value short-term bridge loan note payable due July 15, 2008 plus warrants to purchase (i) 5,000 shares of our common stock and (ii) additional warrants to purchase 5,000 shares of our common stock, representing an aggregate 10,000 shares.We determined that the warrants issued in this financing arrangement meet the conditions for equity classification so we allocated the proceeds of the debt between the debt and the detachable warrants based on the relative fair value of the debt security and the warrants in accordance with the FASB Accounting Standards Codification. 12 Note 3.Short-term Bridge Loans (continued): April 14, 2008 financing (continued): We entered into the following Modification and Waiver Agreements related to the April 14, 2008 financing: Date Terms Consideration June 2008 Extend maturity to July 19, 2008 Warrants indexed to 2,500/5 (before and afterreverse stock split) shares of common stock September 2008 Extend maturity to December 15, 2008 6,000/12 (before and after reverse stock split) shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 6,000/12 (before and afterreverse stock split) shares of common stock 2) 6,000/12 (before and after reverse stock split) shares of restricted stock The modifications resulted in a loss on extinguishment of $171,622 in accordance with the Financial Accounting Standards Codification. On December 15, 2008, we were in default on the notes for non-payment of the required principal payment.The remedy for event of default was acceleration of principal and interest so they were recorded at face value.As of March 31, 2013, this April 14, 2008 note was considered in default for non-payment. The Company is trying to find the debt holder to extend the due date of the note as the previous address is no longer valid. It was determined that the extension warrants required liability accounting and are being recorded at fair value with changes in fair value being recorded in derivative (income) expense. The exercise dates for all warrants other than 6,000/12 (before and after reverse stock split) warrants granted on January 27, 2009 have expired. The exercise price of the 6,000/12 (before and after reverse stock split) warrants was reduced again to $1.00/$500.00 (before and after reverse stock split) when the Company issued additional convertible instruments with a lower conversion rate on January 27, 2009.Associated warrants are recorded at fair value for each reporting period. August 5, 2008 financing: (b) On August 5, 2008, the Company entered into a financing arrangement that provided for the issuance of a $55,000 face value short term bridge loan, due September 5, 2008, plus warrants to purchase (i) 5,000/10 (before and after reverse stock split) shares of our common stock at an exercise price of $10.00/$5,000 (before and after reverse stock split) and (ii) additional warrants to purchase 5,000/10 (before and after reverse stock split) shares of our common stock at an exercise price of $15.00/$7,500 (before and after reverse stock split), representing an aggregate 10,000/20 (before and after reverse stock split) shares as the exercise dates for these warrants have now expired.The due date of the loan was extended to December 15, 2008 with 5,500/11 (before and after reverse stock split) restricted shares of common stock issued as consideration. On December 15, 2008, we were in default on the notes for non-payment of the required principal payment. Remedies for an event of default are acceleration of principal and interest.There were no incremental penalties for the event of default; however the notes were recorded at face value. Remedies for an event of default are acceleration of principal and interest. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. We allocated the proceeds of the debt to the warrants, and the remaining portion was allocated to the debt instrument. The fair value of the warrants using the Black-Scholes pricing model was $62,700 and since the fair value of the warrants exceeded the proceeds from the financing, we recorded a day-one derivative loss of $12,700. 13 Note 3.Short-term Bridge Loans (continued): August 5, 2008 financing (continued): On January 15, 2009, we extended the term on the note from December 15, 2008 to April 30, 2009, and we issued investor warrants to purchase 5,500/11 (before and after reverse stock split) shares of our common stock and 5,500/11 (before and after reverse stock split) shares of restricted common stock as consideration for the extension.We recorded a loss on extinguishment of debt of $2,112 in accordance with the FASB Accounting Standards Codification. As of December 31, 2012, this note was considered in default for non-payment.The debt holder is a board director and will extend the note once we locate the debt holder of the above April 14, 2008 debt. The exercise price of the warrants was reduced to $3.30/$1,650 (before and after reverse stock split) when the Company issued additional convertible instruments with a lower conversion rate on December 18, 2008.The exercise price of the warrants was reduced again to $1.00/$500 (before and after reverse stock split) when the Company issued additional convertible instruments with a lower conversion rate on January 27, 2009.Associated warrants are recorded at fair value for each reporting period. Note 4.Convertible Notes Payable: All convertible notes payable are recorded at fair value as prescribed by the FASB Accounting Standards Codification as see Note 8 for more details.Convertible debt carrying values consist of the following: Original Face Fair Value Amounts Value June 30, March 31, $ Convertible Note Financing due February 21, 2015 (a), (1) $ $ $ Convertible Note Financing due December 31, 2014 (b), (2) $ Convertible Note Financing due June 7, 2014 (c), (3) - Less discount on convertible notes (4) ) ) $ Total convertible notes payable $ $ (1)All previous convertible notes prior to February 21, 2013 were surrendered to the Company through a February 21, 2013 exchange agreement whereas the Company issued new face value consolidated notes per debt holder for a total amount of $5,020,944, $350,000 face value in new notes for the surrender of 425,003 (after reverse stock split) Class A warrants plus $121,327 in a new note for work rendered for this consolidated financing for a grand total of $5,492,271. (2) Monthly retainer fee of $25,000 face value for December, 2012 through June, 2013 (total of $175, 000) (3) Retainer fee of $37,000 face value issued June 7, 2014 (4) The consolidated notes required a new lattice valuation model that required the recording of a discount that will be amortized (accretion) over the life of the convertible notes payable. Since these new consolidated notes contained new language as compared to the previous notes, we needed to use a different valuation model for applicable valuations, derivatives and fair market value.In order to determine the fair market value, we analyzed the various securities agreements and exchange agreements, compared the Company to comparable companies to determine industry factors for volatility, growth and future financing, developed a lattice model that valued the convertible notes on a probability weighted scenario modelas well as future projections of the various potential outcomes and valued the convertible notes at issuance and at the end of the reporting period to account for the derivative liability.Based on our analysis in determining the proper accounting treatment and valuation as set forth in the Statement of Financial Accounting Standard ASC 820-10-35-37 (Fair Value in Financial Instruments), Statement of Financial Accounting Standard ASC 815 (Accounting for Derivative Instruments and Hedging Activities), Emerging Issues Task (“EITF”) For Issue No. 00-10 and EITF 07-05, the embedded derivatives will be bundled and valued as a single, compound embedded derivative, bifurcated from the debt host and treated as a liability.The single compound embedded derivative features valued include the variable conversion feature, and the value of these embedded derivatives for the convertible notes will be treated as a liability. These derivative liabilities willbe marked-to-market each quarter with the change in fair value to be recorded in the profit/loss statement. 14 Note 4.Convertible Notes Payable (continued): (a)February 21, 2013 Consolidated Convertible Notes On February 21, 2013, all previous convertible notes payable with outstanding balances totaling $5,020,944 were surrendered by the debt holders to the Company through exchange agreements whereas the Company issued one consolidated note to each debt holder for the total outstanding convertible note amounts. In addition and on the same date, all outstanding Class A warrants associated with these convertible note payables totaling 425,003 (after reverse stock split) Class A warrants were surrendered by the debt holders to the Company in which the Company issued additional convertible notes payable for the total amount of $350,000. All applicable 364 (after reverse stock split) Class B warrants were cancelled as well. Both the surrendered convertible notes payable for $5,020,944 and warrants for $350,000 were combined into one new convertible note payable per debt holder for a grand total of $5,370,944. All of these individual consolidated notes contain different terms, maturity dates and conversion criteria from the previously surrendered notes and supersede any note criteria from the surrendered note instruments.These notes have a maturity date of February 21, 2015 and an interest rate of 4%. The conversion price per share shall be equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal market for the twenty trading days preceding a conversion date but in no event greater than $10.00 (after reverse stock split). Each conversion submitted by a holder must be at least the lesser of (i) $10,000 of principal and interest or (ii) the balance due on the note. In addition, another new convertible note was issued for $121,327 to one of the accredited debt holders for their efforts in assisting the Company with these consolidated notes, warrants and modifications. The amount was determined at 5% of the then outstanding balance of all the convertible notes payable held by the debt holder. This note is identical to the above notes for the terms, conversion criteria and maturity date. No accrued interest payable amounts were added to these new notes. A total of $341,636 in principal and $132,279 in accrued interest were converted into shares of common stock from February 21, 2013 through June 30, 2013. In addition, three allonges (allonge #8 for $71,500 dated April 11, 2013, allonge #9 for $88,000 dated June 5, 2013 and allonge #10 for $88,000 dated June 21, 2013) were added into these consolidated notes. Southridge Partners II LP purchased from another debt- holder $100,000 on April 9, 2013 and another $100,000 on June 5, 2013 from these February 21, 2013 notes. These new replacement notes contain the same terms as in the February 21, 2013 consolidated convertible notes.No conversions have been made on these notes. (b)Monthly $25,000 Retainer Fee Convertible Notes We issue each month a convertible note for $25,000 to SC Advisors as part of their consulting fees. Previously issued convertible notes from August, 2012 through November, 2012 were consolidated in the above February 21, 2013 convertible note (Note 4 (a)).From December, 2012 through June, 2013, we issued $25,000 monthly convertible notes for a total of $175,000 as all of these notes have a maturity date of December 31, 2014.The notes can be converted into shares of Common Stock after six months of holding at a conversion price to equal the current market price multiplied by eighty percent (80%).Current market price means the average of the closing bid prices for the common stock for the five (5) trading days ending on the trading day immediately before the relevant conversion date. No conversions have been made on these notes. 15 Note 4.Convertible Notes Payable (continued): (c)June 7, 2013 Convertible Note We issued a $37,000 convertible note on June 7, 2013 for past due services.The maturity date of this note is June 7, 2013.The note maybe converted into shares of common stock after a six month holding period at a conversion price to equal the current market price multiplied by eighty percent (80%).Current market price means the average of the closing bid prices for the common stock for the five (5) trading days ending on the trading day immediately before the relevant conversion date. No conversions have been made on these notes. Note 5. Non-convertible Notes payable: For the period ended March 31, 2011, we paid $23,750 as part of a promissory note in the total principal amount of $34,000 as a final settlement amount for a previous license agreement. The remaining amount due of $10,250 was required to be settled through monthly payments of $4,250 through December, 2010.Although we did not make all payments at June 30, 2013, we anticipate making those payments in 2013 when additional capital is available. On January 26, 2011, we entered into a promissory note with our previous landlord in the principal amount of $75,762.This amount was due June 30, 2011 together with interest of 10% computed on the basis of the actual number of days elapsed over a 360-day year on the unpaid balance.The default rate shall be a per annum interest rate equal to the maximum amount permitted by applicable law as we currently use 15%. Although we have not paid this note yet, we anticipate making a payment pending a future financing. On October 12, 2012, the previous landlord sold $20,000 of the promissory note to another accredited investor resulting in an outstanding amount of $55,762.The sold $20,000 note has since been fully converted into shares of common stock. On June 14, 2012, we entered into two promissory notes for $100,000 and $40,000, respectively, with two current accredited investors.These notes are subject to an interest rate of ten percent (10%) and are due the sooner of (i) October 14, 2012 or (ii) from the proceeds of the next funding.We received the $100,000 payment on June 27, 2012 and the $40,000 payment on July 9, 2012. The amounts are still outstanding, and we accrue interest at the default interest rate of 18%.We expect to convert these notes into convertible notes payable later in 2013. On June 26, 2012, we entered into a promissory note of $110,000 with a current accredited investor.We agreed to pay a finder’s fee of $10,000, and we received the net payment of $100,000 on June 28, 2012.The note is subject to an interest rate of ten percent (10%) and is due the sooner of (i) October 14, 2012 or (ii) from the proceeds of the next funding.The amount is still outstanding, and we accrue interest at the default interest rate of 18%.We expect to convert these notes into convertible notes payable later in 2013. 16 Note 6.Derivative Liabilities: Fair Value Measurement Valuation Hierarchy ASC 820, “Fair Value Measurements and Disclosures,” establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following table provides the liabilities carried at fair value measured on a recurring basis as of June 30, 2013: Fair Value Measurement at June 30, 2013 Significant Total Quoted Other Significant Carrying Prices in Observable Unobservable Value at Active Markets Inputs Inputs June 30, 2013 (Level 1) (Level 2) (Level 3) $ $ - $ - $ The carrying amounts of cash, accounts receivable, prepaid expenses, accounts payable, and accrued liabilities approximate their fair value due to their short maturities. The Company measures the fair value of financial assets and liabilities based on the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Company maximizes the use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Level 3 liabilities are valued using unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the derivative liabilities. For fair value measurements categorized within Level 3 of the fair value hierarchy, the Company’s accounting department, who reports to the Principal Financial Officer, determines its valuation policies and procedures. The development and determination of the unobservable inputs for Level 3 fair value measurements and fair value calculations are the responsibility of the Company’s accounting department and are approved by the Principal Financial Officer. Level 3 Valuation Techniques Level 3 financial liabilities consist of the conversion feature liability for which there is no current market for these securities such that the determination of fair value requires significant judgment or estimation. Changes in fair value measurements categorized within Level 3 of the fair value hierarchy are analyzed each period based on changes in estimates or assumptions and recorded as appropriate. A significant decrease in the volatility or a significant decrease in the Company’s stock price, in isolation, would result in a significantly lower fair value measurement. As of June 30, 2013, there were no transfers in or out of level 3 from other levels in the fair value hierarchy. 17 Note 6. Derivative Liabilities (continued): Starting with the new consolidated convertible notes payable as of February 21, 2013, we used a new lattice valuation model which required the embedded derivatives to be bundled and valued as a single compound embedded derivative, bifurcated from the debt host and treated as a liability at fair value. Note 7.Transactions with Related Parties: In connection with the reverse merger (see Note 1), we assumed $47,963 in advances payable to the officers of MHHI in which we paid $1,500 in January, 2009 and issued 25,000/50 (before and after reverse stock split) shares of common at $1.00/$500 (before and after reverse stock split) per share or $25,000, resulting in an outstanding balance of $21,463 that is due.These advances are non-interest bearing and payable upon demand. In addition, the Company previously issued aggregate notes of $100,000 to Roy Warren, the Company’s CEO, an accredited investor with whom the Company entered into subscription agreements for 10% convertible notes (see Note 6(b)).However Roy Warren assigned the $100,000 notes to another party. During the quarter ended September 30, 2009, 9,000,000 shares of Series A Preferred, convertible into 54,000,000 shares of common stock at the option of the holder, were granted to Roy Warren (see Note 7). During the quarter ended March, 31, 2013, 51 shares of Series A-1 Preferred, convertible into 306 shares of common stock at the option of the holder, were granted to Roy Warren for services rendered. H. John Buckman is a board director of the Company and is a debt holder of the Company whereas the Company issued him a note payable at the face value of $55,000. He also has a total of 11 (after reverse stock split) Class A warrants at an exercise price of $500 (after reverse stock split) with a life of three to five years, and he will be entitled to an additional 10 (after reverse stock split) warrants with at an exercise price of $7,500 (after reverse stock split) if he exercises the same number of specific Class A warrants. He also received 22 (after reverse stock split) shares of restricted stock that related to this note payable, 3 (after reverse stock split) shares of restricted stock for being a Director and 300 (after reverse stock split) shares of restricted stock for his services related to a November, 2009 financing (total of 325 shares of restricted stock after reverse stock split). Note 8.Stockholders’ Deficit: (a) Series A Preferred Stock: The Company’s articles of incorporation authorize the issuance of 20,000,000 shares of preferred stock which the Company has designated as Series A Preferred (“Series A” and “Series A-1”), $.00001 par value.Each share of Series A and A-1 is convertible into six shares of the Company’s common stock for a period of five years from the date of issue.The conversion basis is not adjusted for any stock split or combination of the common stock.The Company must at all times have sufficient common shares reserved to effect the conversion of all outstanding Series A and A-1 Preferred. The holders of the Series A and A-1 Preferred shall be entitled to receive common stock dividends when, as, if and in the amount declared by the directors of the Company to be in cash or in market value of the Company’s common stock.The Company is restricted from paying dividends or making distributions on its common stock without the approval of a majority of the Series A and A-1 holders.The Series A and A-1 shall be senior to the Common Stock and any other series or class of the Company’s Preferred Stock.The Series Aand A-1 has liquidation rights in the event of any liquidation, dissolution, or winding up of the Company, whether voluntary or involuntary, the holders of the Series A and A-1 then outstanding shall be entitled to be paid out of the assets of the Company available for distribution to its shareholders, before any payment or declaration and setting apart for payment of any amount shall be made in respect of any outstanding capital stockof the Company, an amount equal to $.00001 per share,The Company, at the option of its directors, may at any time or from time to time redeem the whole or any part of the outstanding Series A. Upon redemption, the Company shall pay for each share redeemed the amount of $2.00 per share, payable in cash, plus a premium to compensate the original purchaser(s) for the investment risk and cost of capital equal to the greater of (a) $2.00 per share, or (b) an amount per share equal to fifty percent (50%) of the market capitalization of the Company on the date of notice of such redemption divided by 2,000,000.We have evaluated our Series A Preferred Stock and determined these shares required equity classification because the number of shares convertible into common stock is fixed and reserved.Redemption of these preferred shares cannot be affected because of the Company’s stockholders’ deficit. 18 Note 8.Stockholders’ Deficit (continued): During the quarter ended September 30, 2009, 9,000,000 shares of Series A Preferred were granted to Roy Warren.A non-cash expense for $1,620,000 was recorded based on the then market price of $0.03 per common share times the convertible stock equivalents (9,000,000 preferred shares x 6 54,000,000 common stock equivalents). These shares have specific voting power in that Roy Warren has voting rights for the 54,000,000 common stock equivalents.The Board of Directors on September 4, 2009 approved an amendment whereas Section 2(A) of the Certificate of Designation is hereby declared in its entirety, and the following shall be substituted in lieu thereof- Rights, Powers and Preferences:The Series A shall have the voting powers, preferences and relative, participating, optional and other special rights, qualifications, limitations and restrictions as follows:Designation and Amount – Out of the Twenty Million (20,000,000) shares of the $0.00001 par value authorized preferred stock, all Twenty Million (20,000,000) shares shall be designated as shares of “Series A.” During the quarter ended March, 31, 2013, 51 shares of Series A-1 Preferred, convertible into 306 shares of common stock at the option of the holder, were granted to Roy Warren for services rendered.We recorded a non-cash expense for $0.09 which is based on the then market price of $0.0003 per common share times the convertible stock equivalents (51 preferred shares x 6 306 common stock equivalents). (b) Common Stock Warrants As of June 30, 2013, the Company had the following outstanding warrants: Reverse Stock Split Expiration Warrants Exericse Restated Restated Issued Class A Warrants Grant Date Date Granted Price Warrants Price January, 2009 Debt Extensions 1/27/2009 1/26/2014 $ 54 $ September, 2010 Debt Extension 9/9/2010 9/9/2013 $ $
